Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 8, 2004, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence adduced at trial, when viewed in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), was legally sufficient to disprove his defense of justification beyond a reasonable doubt (see Penal Law § 35.15 [2] [a]; People v Spencer, 2 AD3d 545 [2003]; People v Pizarro, 297 AD2d 826 [2002]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
*879The defendant’s remaining contention is without merit. Spolzino, J.E, Fisher, Covello and McCarthy, JJ., concur.